

100 HR 2208 : Ysleta del Sur Pueblo and Alabama-Coushatta Tribes of Texas Equal and Fair Opportunity Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2208IN THE SENATE OF THE UNITED STATESMay 13, 2021Received; read twice and referred to the Committee on Indian AffairsAN ACTTo restore an opportunity for tribal economic development on terms that are equal and fair, and for other purposes.1.Short titleThis Act may be cited as the Ysleta del Sur Pueblo and Alabama-Coushatta Tribes of Texas Equal and Fair Opportunity Act.2.AmendmentThe Ysleta del Sur Pueblo and Alabama and Coushatta Indian Tribes of Texas Restoration Act (Public Law 100–89; 101 Stat. 666) is amended by adding at the end the following:301.Rule of constructionNothing in this Act shall be construed to preclude or limit the applicability of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.)..Passed the House of Representatives May 12, 2021.Cheryl L. Johnson,Clerk